Citation Nr: 0600998	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  99-18 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purpose of obtaining Department 
of Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1969 to February 
1971.  He died in December 1997.  The appellant seeks 
recognition as his surviving spouse for the purpose of 
obtaining VA benefits.  This is a contested claim.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of January 
1998 by the Winston-Salem, North Carolina RO.  In the 
decision, the RO determined that VM, rather than the 
appellant LM, was entitled to recognition as the veteran's 
surviving spouse for VA benefits purposes.  The Board 
remanded the case in September 2003.  The case has now been 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A marriage certificate dated in September 1970 reflects that 
the veteran married VM.  She has reported that they had 8 
children.  They apparently separated in 1979 or 1980.  VM 
reported in a written statement of July 1998 that to her 
knowledge there was no legal separation or divorce papers 
were ever filed.  

A marriage certificate dated in October 1984 indicates that 
the veteran married the appellant, LM.  She has denied having 
had knowledge of the prior marriage.  LM and the veteran 
reportedly separated in 1990.  

As noted above, the veteran died in December 1997.  
Subsequently, applications for VA benefits based on claims of 
being the veteran's surviving spouse were received from both 
VM and LM.  The claim for recognition as the surviving spouse 
is a "contested claim" and is subject to special procedural 
regulations.  Simultaneously contested claim refers to the 
situation in which the allowance of one claim results in the 
disallowance of another claim involving the same benefit or 
the allowance of one claim results in the payment of a lesser 
benefit to another claimant. 38 C.F.R. § 20.3(p).  Under 
38 C.F.R. § 19.100, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  Under 38 C.F.R. 
§ 19.101, upon the filing of a Notice of Disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case.  Under 
38 C.F.R. § 19.102, when a Substantive Appeal is filed in a 
simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  If a 
hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument.  Thereafter, any 
other contesting party who wishes to do so may present 
testimony and argument.  The appellant will then be allowed 
an opportunity to present testimony and argument in rebuttal.  
Cross-examination will not be allowed. 38 C.F.R. § 20.713.  

The Board's review of the record reflects that the contested 
claims procedures have not been met.  As was noted above, the 
administrative decision by the RO which is being appealed 
recognized VM as being the surviving spouse, and denied the 
claim by LM.  LM subsequently perfected an appeal.  
Unfortunately, in the previous remand of September 2003, the 
Board erroneously listed VM rather than LM as being the 
appellant.  This apparently led to a misunderstanding of the 
facts of the case by VA personnel at the AMC, and a 
supplemental statement of the case was issued which indicates 
that two persons who both had the initials VM were the 
parties contesting the claim.  It appears that a copy of the 
SSOC was not provided to the true appellant, LM.  In 
addition, a Veterans Claims Assistance Act (VCAA) 
notification letter was provided to VM, but not to LM.  The 
Board further notes that it is unclear whether a copy of LM's 
substantive appeal statement was provided to VM.  The Board 
concludes that the case must be remanded to ensure that the 
contested claims procedures have been followed.  

Accordingly, to ensure full compliance with due process 
requirements set forth in the regulations cited above, the 
case is REMANDED to the AMC for the following development:

The AMC should review the claims file and 
ensure that all contested claims 
procedures have been followed.  The AMC 
should also ensure that an appropriate 
VCAA letter is provided to the appellant 
LM.  Thereafter, the AMC should determine 
if the benefits sought on appeal by LM 
may be granted.   If the benefit sought 
on appeal remains denied, the appellant 
(LM) and VM, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


